NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted March 18, 2022 *
                                Decided March 21, 2022

                                         Before

                        MICHAEL S. KANNE, Circuit Judge

                        DAVID F. HAMILTON, Circuit Judge

                        MICHAEL B. BRENNAN, Circuit Judge

No. 21-2403

KAREN ROSNECK,                                    Appeal from the United States District
    Plaintiff-Appellant,                          Court for the Western District of
                                                  Wisconsin.

      v.                                          No. 3:19-cv-702

TONY EVERS, et al.,                               James D. Peterson,
    Defendants-Appellees.                         Chief Judge.

                                       ORDER

      After losing employment-discrimination suits in Wisconsin’s administrative
agencies and courts, Karen Rosneck, a library assistant at the University of Wisconsin,
came to federal court, invoking federal anti-discrimination laws. The district court



      *
        We have agreed to decide the case without oral argument because the appeal is
frivolous. FED. R. APP. P. 34(a)(2)(A).
No. 21-2403                                                                         Page 2

dismissed her complaint, correctly observing that most of her claims are precluded and
another about events from the 1990s is untimely. This appeal is frivolous, so we affirm.

       Rosneck began complaining in 2002 that the University has discriminated against
her based on age and sex. She charged that the University misclassified her job and
refused to interview her for others. She sought relief in Wisconsin’s Labor and Industry
Review Commission and Employment Relations Commission, but those agencies ruled
against her. Rosneck petitioned for review in Wisconsin’s state courts and lost.
See Rosneck v. Lab. & Indus. Rev. Comm'n, 934 N.W.2d 579 (Wis. Ct. App. 2019); Rosneck v.
Wisconsin Emp. Rels. Comm'n, 922 N.W.2d 315 (Wis. Ct. App. 2018), cert. denied,
926 N.W.2d 493; Rosneck v. State of Wisconsin, 746 N.W.2d 605 (Wis. Ct. App. 2008).

       Rosneck’s current suit contains similar allegations. In addition to her previous
allegations that the University improperly classified her position and rejected her job
applications, she contends that the University committed age discrimination in the late
1990s by creating an internship program limited to recent graduates. She asserts that,
because of these actions, the Governor of Wisconsin, the University’s president, and
others violated federal employment laws, see 29 U.S.C. §§ 621–34; 42 U.S.C. §§ 2000e–
2000e-17, and the Constitution. See 42 U.S.C. § 1983.

       The district court dismissed Rosneck’s suit. It ruled that Rosneck did not allege
that the defendants were personally involved, the events occurred “in the distant past,”
and they had already been litigated. After giving Rosneck an opportunity to amend her
allegations about the internship program, the court dismissed that claim because she
alleged that she was interested in it “many years ago,” rendering the claim untimely.

       On appeal, Rosneck primarily contests the dismissal of her contentions that the
University misclassified her position and refused to interview her for other jobs. But she
overlooks a fatal problem: we may not consider her contentions. In 2020, we prohibited
Rosneck from filing any documents in this court “that seek to challenge the state courts’
decisions” relating to her “allegations of employment discrimination.” Rosneck v.
Wisconsin, No. 20-2183 (7th Cir. Jul. 8, 2020). She may not evade that bar by relitigating
already-rejected arguments, rather than challenging the state courts’ decisions. A
federal court must give a Wisconsin judgment the same preclusive effect that a
Wisconsin court would. See 28 U.S.C. § 1738; de Lima Silva v. Dep't of Corr., 917 F.3d 546,
562 (7th Cir. 2019). Wisconsin courts have given issue-preclusive effect even to
unreviewed findings of administrative agencies. See Lindas v. Cady, 515 N.W.2d 458, 463
(Wis. 1994). Here, Wisconsin courts have reviewed and affirmed the findings of
No. 21-2403                                                                             Page 3

administrative agencies that rejected her arguments when Rosneck raised them years
ago. Rosneck is therefore precluded from relitigating them. See Kremer v. Chem. Constr.
Corp., 456 U.S. 461, 478 (1982); see also Staats v. Cnty. of Sawyer, 220 F.3d 511, 514 (7th Cir.
2000) (“State administrative findings that have been subjected to state judicial review
are entitled to both claim and issue preclusive effect in federal courts.”).

       That leaves us with Rosneck’s apparently never-before-litigated claim about the
internship program from the 1990s. Rosneck largely waited until her reply brief to
address it, thereby waiving her arguments. See White v. United States, 8 F.4th 547, 552
(7th Cir. 2021). Regardless, Rosneck confirms that she was last interested in the program
“decades ago.” But the longest possible statute of limitations for this claim—under
§ 1983—is just six years. See Huber v. Anderson, 909 F.3d 201, 207 (7th Cir. 2018) (citing
WIS. STAT. § 893.53, amended by 2017 Wis. Act 235 (eff. Apr. 5, 2018) (reducing applicable
statute of limitations from six to three years)). Therefore, her claim is untimely.

        We thus AFFIRM the judgment of the district court. In light of Rosneck’s
persistence in relitigating claims, we clarify our filing bar. IT IS ORDERED that the clerk
of this court shall return unfiled any future documents from Rosneck that seek to
relitigate issues decided in Rosneck v. Lab. & Indus. Rev. Comm'n, 934 N.W.2d 579
(Wis. Ct. App. 2019); Rosneck v. Wisconsin Emp. Rels. Comm'n, 922 N.W.2d 315 (Wis. Ct.
App. 2018); and Rosneck v. State of Wisconsin, 746 N.W.2d 605 (Wis. Ct. App. 2008). Other
than a petition for rehearing, this bar likewise applies to issues raised in this appeal and
the underlying district court case.